CONTINUATION OF BOX 12
IDS
The information disclosure statement filed January 4, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is missing the certification requirements for statements under 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	
Response to Arguments
Applicant's arguments filed January 2, 2022 have been fully considered but they are not persuasive.  Claims 1, 4, 9-12, 14-15, 23, 26, and 28-29 stand rejected under 35 USC §103 as being unpatentable over Masquelier, et al., (US2019/0225928, herein "Masquelier") in view of Chen, et al., (Cell Stem Cell, 14(1):13-26 (2014), herein "Chen").  Attorney argues that the combination of cited references does not disclose all the elements of the present claims nor provide any motivation to combine various elements, and, particularly, one of ordinary skill in the art would not have a reasonable expectation of success in combining the methods taught in these references.  Attorney argues that neither Masquelier nor Chen teach microcarriers comprising cell adhesion molecules and transfection reagent/nucleic acid/nuclease complexes comprising clonal copies of editing cassettes; transferring microcarriers to a bioreactor (or other growth module); or transfecting cells on microcarriers in a bioreactor (or other growth module).  Attorney asserts that Masquelier uses magnetic bead microcarriers for purifying nucleic acid constructs-i.e., a nucleic acid backbone and an editing cassette-that are assembled in a nucleic acid assembly module, but not to transform or transfect cells, and though Masquelier teaches multiplexed cell editing, the transformation or transfection procedures in Masquelier do not require clonal copies of the editing cassettes and all other transfection reagents to reside on microcarriers that are then populated by cells.  As for Chen, Applicant agrees Chen presents a review article describing methods and materials used for large-scale hPSC culture, including growth media and components; extracellular matrices and substrates; and cell adhesion moieties, but argues that Chen does not teach loading clonal copies of a library of editing cassettes and all other transfection reagents on microcarriers to produce microcarriers with different payloads, then pooling the microcarriers and populating the microcarriers with cells for transfection and cell editing.  Attorney further argues that, unlike Masquelier and Chen, in the presently-claimed methods the microcarriers or beads are used as the means for clonal delivery of amplified editing cassettes (or editing vectors comprising the editing cassettes), the nuclease, and transfection reagents to cells to a population of cells for massively-parallel editing of adherent mammalian cells.  Thus, Applicant submits that the combination of Masquelier and Chen fails to teach the presently-claimed invention. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Masquelier teaches automated methods used for nuclease-directed genome editing of one or more target genomic regions in multiple cells, including mammalian cells and Chen teaches advantages and disadvantages of cell culture methods and applications for suspension cultures, including suspension culture combined with microcarriers and suspension culture combined with both microcarrier and microencapsulation methods and further teaches microcarriers coated in the extracellular matrix protein laminin, that stem cells can be immobilized on microcarriers and that they can be propagated in stirred tank bioreactors to control cellular aggregation, and detaching/dissociating cells from microcarrier.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method as disclosed by Masquelier to instead form a mixture of transfection reagent, editing cassette, and nuclease with laminin coated microcarriers as taught by Chen, thereby allowing the transfection reagents to bind to the microcarriers in suspension, and to introduce the cells to the microcarriers for transformation under conditions which allow cells to take-up the payloads, and finally to detach the cells from the surface for further culturing.
Claims 8 and 27 stand rejected under 35 USC § 103 as being unpatentable over Masquelier and Chen in further view of Fox (W02020005383, herein "Fox").  Attorney submits that Fox may teach use of barcodes; however, Fox does not teach what the combination of Masquelier and Chen fail to teach.  Attorney argues that Fox does teach using beads for cell culture (see Fox at ¶¶ 0113 and 0187), but Fox does not teach using microcarriers comprising cell adhesion molecules and transfection reagent/nucleic acid/nuclease complexes comprising clonal copies of editing cassettes to transfect cells in a growth module while maintaining a suspension of the microcarriers in the growth module.
This argument has been fully considered but deemed unpersuasive.  Fox does teach barcodes and high throughput methods for screening cells subjected to editing. (See abstract).  As explained in the final rejection, Fox teaches an automated cell editing device comprising a growth module in direct fluidic connection with reagent receptacles. (See paras [0010] and [00159].)  Therefore, it would have been obvious to combine the methods of Masquelier, Chen, and barcodes and automation of Fox to arrive at the instant invention.

Claims 9 and 16-17 stand rejected under 35 USC §103 as being unpatentable over Masquelier and Chen in further view of Sivalingam (Tissue Engineering Pact C: Methods, 22(8):765-780 (2016), herein "Sivalingam").  Attorney further argues that Sivalingam teaches a serum-free microcarrier-based suspension culture platform for expanding human pluripotent stem cells and forming embryoid bodies.  Attorney argues that Sivalingam does not teach what Masquelier and Chen (and Fox) fail to teach.
This argument has been fully considered but deemed unpersuasive.  Sivalingam teaches hESC/hiPSC in suspension culture on microcarriers coated with a defined ECM, human-recombinant LN-521 and microcarriers that range in size from 30-1200 microns in diameter and 50-150 microns in diameter. (See p. 766, col. 2, paras 2-3.)  Therefore, it would have been obvious to combine the methods of Masquelier, Chen, and optimizing the size of the laminin coated microcarriers, as disclosed by Sivalingam et al. and improve transfection and to allow the automated culturing and editing of iPSCs to expand the applicability and value of the method to arrive at the instant invention.
Claim 13 stands rejected under 35 USC §103 as being unpatentable over Masquelier and Chen in further view of Unciti-Broceta (J. of Combinatorial Chemistry, 10(2):179-84 (2008), herein "Unciti-Broceta").  Attorney argues that Unciti-Broceta does not teach what Masquelier, Chen, Fox or Sivalingam fail to teach.  Attorney argues that Unciti-Broceta does teach various polyacrylates and culturing cells on a flat, polyacrylate-coated glass surface; however, Unciti-Broceta-like Masquelier, Chen, Fox, and Sivalingam-fails to teach combining microcarriers comprising cell adhesion molecules and transfection reagent/nucleic acid/nuclease complexes comprising clonal copies of editing cassettes to successfully transfect mammalian cells in a growth module while maintaining a suspension of the microcarriers in the growth module.
This argument has been fully considered but deemed unpersuasive.  Unciti-Broceta does teach polyacrylates and culturing cells on a flat, polyacrylate-coated glass surface, so it would have been obvious to combine the methods of Masquelier and Chen with the polyacrylates as taught by Unciti-Broceta to arrive at the instant invention.
Claim 25 stands rejected under 35 USC § 103 as being unpatentable over Masquelier and Chen in further view of Yu (Biotech Lett, 38:919-29 (2016), herein "Yu").  Attorney argues that even though Yu teaches an effort to identify the best lipid nanoparticles for delivery of purified Cas9 protein and gRNA complexes into mammalian cells (see Yu, page 919, Abstract), Yu fails to teach what Unciti-Broceta, Masquelier, Yu, Fox, and Sivalingam fail to teach, namely, synthesizing a library of editing cassettes with each editing cassette in a different partition; amplifying the library of editing cassettes to produce clonal copies of each editing cassette in the partitions; adding nuclease and transfection reagents to each partition; adding microcarriers to each partition to load the microcarriers; then pooling the microcarriers with growth medium and cells in a growth module to perform multiplexed genome editing.
This argument has been fully considered but deemed unpersuasive.  Yu teaches Lipofectamine CRISPRMAX as the best lipid nanoparticles for the delivery of Cas9 RNPs into a variety of mammalian cell lines, including mouse ES cells and iPSCs.  (See p. 919, col. 2, ll. 3-6.)  Therefore, it would have been obvious to improve the teachings of Masquelier and Chen with optimized delivery of complexes for editing, as taught by Yu.
Claim 30 stands rejected under 35 USC §103 as being unpatentable over Masquelier and Chen in further view of Gill (US2019/0194650, herein "Gill").  Attorney agrees that Gill teaches trackable multiplex nuclease-guided nuclease editing of cells and various constructs therefor; however, Gill fails to teach what Masquelier, Chen, Fox, Sivalingam, Unciti-Broceta and Yu fail to teach, namely, synthesizing a library of editing cassettes with each editing cassette in a different partition; amplifying the library of editing cassettes to produce clonal copies of each editing cassette in the partitions; adding nuclease and transfection reagents to each partition; adding microcarriers to each partition to load the microcarriers; then pooling the microcarriers with growth medium and cells in a growth module to perform multiplexed genome editing.
This argument has been fully considered but deemed unpersuasive.  Gill teaches an editing cassette comprising, in order, a first primer binding region; a spacer region of the gRNA; a scaffold region of the gRNA; the donor DNA; a second primer binding region. (See para [0293] and Fig. 8A.)  Gill further teaches the editing cassette also comprises a barcode. (See paras [0184], [0182], [0074], and [0213].)  Therefore, it would have been obvious to a person of ordinary skill in the art to combine the improvements of Gill with the teachings of Masquelier and Chen to arrive at the instant invention.
Therefore, none of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                           


/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636